

NONSTATUTORY STOCK OPTION AGREEMENT
TERMS AND CONDITIONS




Grant Date:
<<Grant Date>>
Grantee (“Employee”):
«First_Name» «Last_Name»
Aggregate Number of Shares Subject to Option:
«Number of Stock_Options»
Option Price:
$«Grant_Price»
Expiration:
Ten (10) years







AGREEMENT made as of the Xth day of Month CCYY, between HALLIBURTON COMPANY, a
Delaware corporation (the “Company”), and <<First Name>> <<Last Name>>
(“Employee”).


To carry out the purposes of the HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN
(the “Plan”), by affording Employee the opportunity to purchase shares of common
stock of the Company (“Stock”), and in consideration of the mutual agreements
and other matters set forth herein and in the Plan, the Company and Employee
hereby agree as follows:


1.           Grant of Option. The Company hereby irrevocably grants to Employee
the right and option (“Option”) to purchase all or any part of the number of
shares of Stock set forth above at the option price indicated below, on the
terms and conditions set forth herein and in the Plan, which Plan is
incorporated herein by reference as a part of this Agreement. This Option shall
not be treated as an incentive stock option within the meaning of section 422(b)
of the Internal Revenue Code of 1986, as amended (the “Code”).


2.           Option Price. The purchase price of Stock to be paid by Employee
pursuant to the exercise of this Option shall be «Grant_Price» per share, which
has been determined to be not less than the fair market value of the Stock at
the date of grant of this Option. For all purposes of this Agreement, fair
market value of Stock shall be determined in accordance with the provisions of
the Plan.


3.           Exercise of Option. Subject to the earlier expiration of this
Option as herein provided, this Option may be exercised, by notice to the
Company at its principal executive office addressed to the attention of its Vice
President and Secretary, or to the Company’s agent administering the Plan, at
any time and from time to time after the date of grant hereof, but, except as
otherwise provided below, this Option shall not be exercisable for more than a
percentage of the aggregate number of shares of Stock offered by this Option
determined by the number of full years from the date of grant hereof to the date
of such exercise, in accordance with the following schedule:

 
 

--------------------------------------------------------------------------------

 




       
Percentage of Stock
 
Number of Full Years
 
That May be Purchased
 
Less than
1 year
 
  0%
   
1 year
 
  33-1/3%
   
2 years
 
  66-2/3%
   
3 years
 
  100%





This Option is not transferable otherwise than by will or the laws of descent
and distribution or pursuant to a “qualified domestic relations order” as
defined by the Code and may be exercised during Employee’s lifetime only by
Employee, Employee’s guardian or legal representative or a transferee under a
qualified domestic relations order. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Option or of such rights
contrary to the provisions hereof or in the Plan, or upon the levy of any
attachment or similar process upon this Option or such rights, this Option and
such rights shall immediately become null and void. This Option may be exercised
only while Employee remains an employee of the Company, subject to the following
exceptions:


(a)           If Employee’s employment with the Company terminates by reason of
disability (disability being defined as being physically or mentally incapable
of performing either the Employee’s usual duties as an Employee or any other
duties as an Employee that the Company reasonably makes available and such
condition is likely to remain continuously and permanently, as determined by the
Company or employing subsidiary), this Option may be exercised in full by
Employee (or Employee’s estate or the person who acquires this Option by will or
the laws of descent and distribution or otherwise by reason of the death of
Employee) at any time during the period ending on the earlier of the Expiration
Date (as defined below) or the third anniversary of the date of Employee’s
termination of employment.


(b)           If Employee dies while in the employ of the Company, Employee’s
estate, or the person who acquires this Option by will or the laws of descent
and distribution or otherwise by reason of the death of Employee, may exercise
this Option in full at any time during the period ending on the earlier of the
Expiration Date or the third anniversary of the date of Employee’s death.


(c)           If Employee’s employment with the Company terminates by reason of
retirement, applicable management of the Company and/or business unit may
recommend to the Committee or its delegate, as applicable, that this Option be
retained. In such event, the Committee or its delegate, as the case may be,
shall consider such recommendation and may, in the Committee’s or such
delegate’s sole discretion, approve the retention of this Option following such
retirement, in which case the Option may be exercised by Employee at any time
during the period ending on the Expiration Date, but only as to the number of
shares of Stock Employee was entitled to purchase on the date of such exercise
in accordance with the schedule set forth above. If, after retirement as set
forth above, Employee should die, this Option may be exercised in full by
Employee’s estate (or the person who acquires this Option by  will  or the laws
of descent and distribution  or  otherwise  by  reason  of  the death  of  the

 
2

--------------------------------------------------------------------------------

 

Employee) during the period ending on the earlier of the Expiration Date or the
third anniversary of the date of Employee’s death.


(d)           If Employee’s employment with the Company terminates for any
reason other than those set forth in subparagraphs (a) through (c) above, this
Option may be exercised by Employee only during the 90 calendar days following
Employee’s termination date, (which 90-day period shall not be extended by any
notice period mandated under local law), or by Employee’s estate (or the person
who acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of the Employee) during a period of six months
following Employee’s death if Employee dies during such 90-day period, but in
each case only as to the number of shares of Stock Employee was entitled to
purchase hereunder upon exercise of this Option as of the date Employee’s
employment so terminates.  Any Options not exercised during the applicable
period shall be automatically forfeited.


This Option shall not be exercisable in any event prior to the expiration of six
months from the date of grant hereof or after the expiration of ten years from
the date of grant hereof (the “Expiration Date”) notwithstanding anything
hereinabove contained. The purchase price of Stock as to which this Option is
exercised shall be paid in full at the time of exercise (a) in cash (including
check, bank draft or money order payable to the order of the Company), (b) by
delivering to the Company shares of Stock having a fair market value equal to
the purchase price and which Stock, if acquired from the Company, have been held
by Employee for more than six months, or (c) by a combination of cash or Stock.
Payment may also be made by delivery (including by facsimile transmission) to
the Company of an executed irrevocable option exercise form, coupled with
irrevocable instructions to a broker-dealer designated by the Company to
simultaneously sell a sufficient number of the shares of Stock as to which the
Option is exercised and deliver directly to the Company that portion of the
sales proceeds representing the exercise price. No fraction of a share of Stock
shall be issued by the Company upon exercise of an Option or accepted by the
Company in payment of the purchase price thereof; rather, Employee shall provide
a cash payment for such amount as is necessary to effect the issuance and
acceptance of only whole shares of Stock. Unless and until a certificate or
certificates representing such Stock shall have been issued by the Company to
Employee, Employee (or the person permitted to exercise this Option in the event
of Employee’s death) shall not be or have any of the rights or privileges of a
shareholder of the Company with respect to Stock acquirable upon an exercise of
this Option.


Employee further understands and agrees that the Company and any related company
are neither responsible for any foreign exchange fluctuations between Employee’s
local currency and the United States Dollar that may affect the value of this
Option nor liable for any decrease in the value of Stock or this Option.

 
3

--------------------------------------------------------------------------------

 



4.           Withholding of Tax. To the extent that the exercise of this Option
or the disposition of shares of Stock acquired by exercise of this Option
results in compensation income to Employee for federal or state income tax
purposes, Employee shall deliver to the Company at the time of such exercise or
disposition such amount of money or shares of Stock as the Company may require
to meet its withholding obligation under applicable tax laws or regulations,
and, if Employee fails to do so, the Company is authorized to withhold from any
cash or Stock remuneration then or thereafter payable to Employee any tax
required to be withheld by reason of such resulting compensation income. Upon an
exercise of this Option, the Company is further authorized in its discretion to
satisfy any such withholding requirement out of any cash or shares of Stock
distributable to Employee upon such exercise.


5.           Status of Stock. The Company shall not be obligated to issue any
Stock pursuant to any Option at any time, when the offering of the Stock covered
by such Option has not been registered under the Securities Act of 1933, as
amended (the “Act”) and such other country, federal or state laws, rules or
regulations as the Company deems applicable and, in the opinion of legal counsel
for the Company, there is no exemption from the registration. The Company
intends to use its best efforts to ensure that no such delay will occur. In the
event exemption from registration under the Act is available upon an exercise of
this Option, Employee (or the person permitted to exercise this Option in the
event of Employee’s death or incapacity), if requested by the Company to do so,
will execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.


Employee agrees that the shares of Stock which Employee may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable securities laws, whether
federal or state. Employee also agrees (i) that the certificates representing
the shares of Stock purchased under this Option may bear such legend or legends
as the Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the shares of Stock purchased under this Option on the stock transfer records of
the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Stock purchased under
this Option.


6.           Employment Relationship. For purposes of this Agreement, Employee
shall be considered to be in the employment of the Company as long as Employee
remains an employee of either the Company, a Parent Corporation or Subsidiary of
the Company, or a corporation or a Parent Corporation or Subsidiary of such
corporation assuming or substituting a new option for this Option. Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee or its delegate,
as appropriate, and such determination shall be final.

 
4

--------------------------------------------------------------------------------

 



Nothing contained in this Agreement is intended to constitute or create a
contract of employment, nor shall it constitute or create the right to remain
associated with or in the employ of the Company or a related company for any
particular period of time.  This Agreement shall not interfere in any way with
the Company or a related company’s right to terminate Employee’s employment at
any time.  Furthermore, this Agreement, the Plan, and any other Plan documents
are not part of Employee’s employment contract, if any, and do not guarantee
either Employee’s right to receive any future grants under such Agreement or
Plan or the inclusion of the value of any grants in the calculation of severance
payments, if any, upon termination of employment.


7.           Data Privacy.  In order to perform its obligations under the Plan
or for the implementation and administration of such Plan, the Company may
collect, transfer, use, process, or hold certain personal or sensitive data
about Employee.  Such data includes, but is not limited to Employee’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information.  Employee explicitly consents to the collection, transfer
(including to third parties in Employee’s home country or the United States or
other countries, such as but not limited to human resources personnel, legal and
tax advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award.  At all times, the Company shall maintain the
confidentiality of Employee’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties; such actions will be undertaken by the Company only in accordance
with applicable law.


8.           Mode of Communications.  Employee agrees, to the fullest extent
permitted by law, in lieu of receiving documents in paper format, to accept
electronic delivery of any documents that the Company or related company may
deliver in connection with this grant and any other grants offered by the
Company, including prospectuses, grant notifications, account statements, annual
or quarterly reports, and other communications.  Electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or a website of the Company’s
agent administering the Plan.


To the extent Employee has been provided with a copy of this Agreement, the
Plan, or any other documents relating to this Option in a language other than
English, the English language documents will prevail in case of any ambiguities
or divergences as a result of translation.


9.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Employee.


10.         Compliance with Law. Notwithstanding anything to the contrary
herein, the Company shall not be obligated to issue any Stock pursuant to any
Option, at any time, if the offering of the Stock covered by such Option, or the
exercise of an Option by an Employee, violates or is not in compliance with any
laws, rules or regulations of the United States or any state or country.


 
5

--------------------------------------------------------------------------------

 
Furthermore, Employee understands that the laws of the country in which he/she
is working at the time of grant, vesting, and/or exercise of this Option
(including any rules or regulations governing securities, foreign exchange, tax,
labor or other matters) may restrict or prevent exercise of this Option or may
subject Employee to additional procedural or regulatory requirements he/she is
solely responsible for and will have to independently fulfill in relation to the
exercise of this Option.


11.         Governing Law and Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws, except to the extent that it implicates matters
which are the subject of the General Corporation Law of the State of Delaware,
which matters shall be governed by the latter law.  For purposes of resolving
any dispute that may arise directly or indirectly from this Agreement, the
parties hereby agree that any such dispute that cannot be resolved by the
parties shall be submitted for resolution through the Halliburton Dispute
Resolution Program, which Program’s last step is final and binding arbitration.


12.         Other Terms. The provisions of this Agreement are severable and if
any one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.








IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the day and year first above written.




HALLIBURTON COMPANY
 
 
 
By:    /s/ David J. Lesar
                          David J. Lesar
Chairman of the Board, President and
Chief Executive Officer




I HEREBY AGREE TO THE TERMS AND CONDITIONS, INCLUDING THE 90 DAY CONDITION SET
FORTH IN SECTION 3(d), SET FORTH IN THIS NONSTATUTORY STOCK OPTION AGREEMENT
DATED <<Grant Date>>.


<<Acceptance Date>>



 
6

--------------------------------------------------------------------------------

 
